Title: To George Washington from Henry Knox, 31 January 1785
From: Knox, Henry
To: Washington, George



Boston [Mass.] 31st January 1785

I have the satisfaction, my dear Sir, to acknowledge the receipt of your kind favors of the 5th of Decr and of the 5th instant for which I beg you to receive my warmest thanks. I regard these letters as fresh proofs of your unchanging friendship and kindness, which I shall ever esteem among the cheif blessings of my Life.
The Indians being in a bad temper when you went to the Westward I felt great solicitude for your safety, as I was apprehensive you would have proceeded to the utmost distance you at first intended. I was glad to learn that you altered your determination. You must have been chagrined to have found your lands possessed by a lawless people who hold in contempt Equity, one of the first principles of society. This and other circumstances, my dear Sir, you will experience as excercises to your Philosophy. But it will be to you a consolation, full of peace, to reflect, that you have in all your actions, obeyed the dictates of a mind replete with patriotism, and universal benevolence. This is a happiness that few possess, and perhaps not one on Earth, has reason to possess it, in a more eminent degree than you.
Your remarks on the present situation of our Country, are indeed too just. The different states have not only different views of the same subject, but some of them have views that sooner or later must involve the Country in all the horrors of civil War. If

there is any good policy which prevades generally our public measures it is too misterious to be comprehended by people out of the Cabinet—A Neglect, in every State, of those principles which lead to Union and National greatness—An adoption of local, in preference to general measures, appear to actuate the greater part of the State politicians—We are entirely destitute of those traits which should Stamp us one Nation, and the Constitution of Congress, does not promise any capital alteration for the better. Great Measures will not be carried in Congress so much by the propriety, utility and necessity of the thing, but as a matter of compromise for something else, which may be evil itself, or have a tendency to evil. This perhaps is not so much the fault of the members, as a defect of the Confederation—Every State considers its representative in Congress not so much the Legislator of the whole Union, as its own immediate Agent or Ambassador to negociate, & to endevour to create in Congress as great an influence as possible to favor particular views &c. With a Constitution, productive of such dispositions, is it possible that the American ⟨mutilated⟩ can ever rival the Roman Name? The operation of opening the navigation of the Rivers so as to communicate with the Western Waters, is truly noble, and if successful, of which I hope there is not a doubt, it must be followed by the most extensively beneficial consequences, which will encrease in exact proportion to the encrease of the population of the Country. I am pleased that you interest yourself so much in this great Work.
You are so good as to ask whether General Lincoln and myself had an agreable tour to the eastward? and whether the State societies arnt making moves towards obtaining charters? We Went to the eastern Line of this State, and found that the British had made excessive encroachments on our territories. There are three Rivers in the Bay of Passamaquoddy to which the british have within 20 years past with a view to confound the business given the name of St Croix. But the ancient St Croix is the eastern River. The British have settled, and built a considerable Town called St Andrews on the Middle River, which has always sustained among the people in that Country, the Indian name Scudar. The proper St Croix, and the Scudar are only nine miles distant at their mouths—They run into the County about Sixty miles, and they diverge from each other so

much, that athough at their mouths they are only nine miles apart yet at their Sources they are one hundred miles distant from each other. and it is from the source the North Line to the Mountains is to begin. The mountains are distant from the source about 80 or 100 miles—so the difference to this State is one hundred miles square above the heads of the Rivers and the Land between the Rivers, which must be 60 by 50 mile Square. Our Legislature have transmitted the report we made on this business to Congress and the Governor of Nova Scotia—The matter has been involved designedly by the british in such a manner but it can now be settled only by commissioners mutually appointed for that purpose. I have seen a letter from Mr John Adams, dated last October, which mentions that the River meant by the treaty of peace was decidedly the River next to St Johns River westward—And there are plenty of proof that the ancient St Croix was the next to St Johns—I have been particular, in this narration that you may know the precise State of this affair which it is probable will sooner or later occasion much conversation.
As to the Cincinnati, the objections against it are apparently removed—But I beleive none have yet applied for Charters. In this State it is pretty evident from communicating with the members of the Legislature that we should not succeed—Howevever we shall attempt it previous to our next meeting in July.
I pray you my dear Sir, that you carry into execution your determination, that no circumstances of Civility shall restrain you from taking a proper proportion of exercise. Unless you do this, you will soon languish, and every ill conseq[u]ence to your health may be expected to ensue. Your own happiness, and the happiness of your friends depend upon it.
Most of the Stone Lime used in this Town and the neig[h]boreing Seaport Towns, is made at St Georges about 150 miles eastward of this place—before the War it used to be sold here from 20/ to 25/ ⅌ hogshead of an 100 gallons each, the hogshead included—It is always brought to Market in hogsheads and unslacked—This lime is of excellent quality—The lowest price last year was five dollars ⅌ hogshead, and it is supposed that the same sum will be nearly the price the Year ensuing—The price of the frieght to your house, or Alexandria would be uncertain, as much would depend, upon the quantity of loading

the Vessell had, which should take it—I have made enquiry of the most intelligent who say that it might be 2 dollars, or if the Vessell had but little frieght, perhaps one and an half ⅌ hogshead, or perhaps even so low as one dollar—This price of one dollar is given for the frieght from St Georges to this Town.
As the Lime is never sold slaked, but when it gets slaked by accident, and then it is always sold at an inferior price as damaged—and the masons say that it would be unfit for service before it reached you—No Vessell will take the unslaked Lime in Bulk on account of the danger attending it—It must be transported in hogsheads.
I never have heard of the Stone being sold unburnt, but undoubtedly it would be the cheapest method by which you could obtain the Lime as you have hands, and Wood of your own—If it were possible to find a Vessell (which it is not) going from St Georges to Alexandria it would fix the Matter—If we had the stone in this place, we might probably find Vessels going to Alexandria which might take it as ballast free of frieght—But frieght must be paid for it from St Georges here, as all the Vessells come from thence fully loaded with Lumber, wood &c.—I cannot say what this frieght would be, as there are no vessells in during this severe season.
As the Lime Stone is upon an Estate which belonged to Mrs Knox’s family, I should be able to prevail upon the persons who occupy it, to send me the Stone, although contrary to thier general Custom, and to charge it low—In either case whether you would have the Lime burnt or the Stone unburnt I would chearfully undertake to send you the quantity you should require—and embrace the earliest conveyances to forward it—If you should find that you could obtain the Lime or Stone, on better terms here than elsewhere, the sooner you forward your orders to me the better, as it will require some time, to negoiate the matter at St Georges the distance being so great, and passages precarious during the Winter.
After what you have said about writing too much it may appear strange that I should request you to embarrass yourself still more, but I am so circumstanced as to be constrained to make the application, and rely upon your goodness to excuse it—An Intimate freind of mine Mr Swan, a member of our Legislature and a gentleman of large Fortune intends going to

France with his wife to pass a year or two there and in other parts of Europe. He has solicited me that I would request two or three letters from you to Count DEstaing, Count Rochambeau, or whoever you may think proper—I will be responsible, that he will not disgrace your credentials.
Lieut. Seaver and Lieut. Henly two officers who served with perfect reputation in the Massachusetts Line intend going into Foreign Service, the one in the Dutch and the other in the Russian Service. As the basis of their future happiness they request honorary certificates from you. I beg you to grant these for their sakes, & Mr Swans for mine.
Mrs Knox’s—was a daughter, and a fine one it is. Mrs K. joins me in the most affectionate respect to you and Mrs Washington. I am my dear Sir with the utmost sincerity Your obliged & affectionate humble Servant

H. Knox

